Citation Nr: 1535973	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-43 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than post-traumatic stress disorder (PTSD), to include anxiety and depression.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active military duty from June to August 1985, December 1987 to December 1991.  He also had service in the Army National Guard (ARNG).

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  In that decision, the RO denied service connection for PTSD, sleep apnea, a right knee disorder, and a low back disability.

In January 2013, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been reviewed and is associated with the file.

In May 2014, the Board reopened the Veteran's low back claim and dismissed the Veteran's right knee claim.  The claims of entitlement to service connection for a low back disability, sleep apnea, and an acquired psychiatric disability were remanded for further development.  

In January 2015, the Board denied entitlement to service connection for PTSD and obstructive sleep apnea.  The issues of entitlement to service connection for an acquired psychiatric disorder other that PTSD and a low back disability were remanded for further development.  

In April 2015, the RO granted entitlement to service connection for lumbosacral strain.  The claim of entitlement to service connection for an acquired psychiatric disorder has been returned to the Board for further review.


FINDING OF FACT

An acquired psychiatric disorder, to include unspecified anxiety disorder and depression with alcohol use disorder, was incurred in military service.


CONCLUSION OF LAW

The criteria for an award of service connection for an acquired psychiatric disorder, to include unspecified anxiety disorder and depression, nos, with alcohol use disorder, has been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran has been diagnosed with depressive disorder, and unspecified anxiety disorder within the appeal period.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

A September 2010 VA examiner diagnosed depressive disorder, but offered no opinion regarding a nexus to the Veteran's military service.  It was noted that the Veteran had been seen for depression since 2003.  

At a July 2014, PTSD examination, the examiner diagnosed unspecified anxiety disorder, but opined that this was unrelated to service.  The examiner wrote that "there is no evidence of past history to indicate the association between current symptoms and his service."  No further explanation was provided.  

In May 205; a VA psychologist reviewed the record and provided diagnoses unspecified anxiety disorder and added alcohol use disorder in partial remission.  The examiner explained that the Veteran's past use of alcohol mimicked symptoms of anxiety and depression making it difficult to differentiate the diagnosis of unspecified anxiety disorder.  Therefore, in the examiner's opinion, the Veteran's alcohol disorder was at least as likely as not present since 2009 but the unspecified anxiety disorder was less likely than not been present since 2009.  

The examiner the found that the Veteran's alcohol use disorder was at least as likely as not to have been present since his military service.  However, due to the inability to differentiate symptoms from alcohol use disorder from anxiety and depression, the examiner concluded that the diagnosis of unspecified anxiety disorder less likely than not had onset during active duty or within one year of active duty.  The examiner concluded that the Veteran's current life stressors were causing him distress and resulting in anxiety problems.

The Board attempted to obtain clarification and an adequate opinion from the examiner who had provided the July 2014 examination via its most recent remand.  In June 2015, the Appeals Management Center responded to the remand by obtaining an opinion from its "Medical Officer."  The reviewer noted that the evidence cited in the Board's January 2015 remand had been reviewed.  This included the Veteran's reported in-service stressors while serving in the Southwest Asia Theater of operations as well as the Veteran's September 1991 lay statements and subjective reported depression, excessive worry and nervous trouble, the in-service treatment in the Alcohol and Drug Abuse Prevention and Control Program (APCP), and the June 1993 lay statement denying a history of stress, depression and anxiety despite 1995 prescriptions for Buspar and Xanax for anxiety.  

The examiner noted that a 2014 Behavioral Health progress note demonstrated that the Veteran's in-service alcohol abuse as well as his panic attacks were in remission and concluded that the clinical manifestations of anxiety and depression related to alcoholic binge drinking and panic had resolved with his treatment for alcohol abuse and maturity.  The examiner found that the previous diagnoses were not made in error, but rather that the current 2014-2015 mental health progress notes were negative for ongoing binge drinking and alcohol abuse.  As such, it was found that it was as least as likely as not that the Veteran's alcohol abuse condition and its related anxiety and depression were in remission.

Based on the foregoing, the Board finds that service connection is warranted in this case for an acquired psychiatric disorder, to include unspecified anxiety disorder and depression, nos, with alcohol use disorder.  In this regard, the Board notes that the Veteran has been diagnosed with these conditions within the appeal period and, as such, these are conditions for which service connection may be warranted despite the June 2015 opinion that these disorders are currently in remission.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).   In addition, the medical evidence and opinion indicate that the Veteran's alcohol use disorder was present since military service and that the examiners did not or were unable to differentiate symptoms of alcohol abuse disorder from anxiety and depression.  As such the symptoms beginning in service may all be attributed to the anxiety and depression.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

As such, since the preponderance of the evidence shows a diagnosed disability within the appeal period whose undifferentiated symptoms date from the Veteran's military service, reasonable doubt arises and the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


